Title: From George Washington to Nicholas Cooke, 5 October 1775
From: Washington, George
To: Cooke, Nicholas



Sir
Cambridge Octr 5. 1775

By an intelligent Person &c. (as in the preceding Letter) Your several Favours of 26. & 29. Septr were duly received—The Care of the Men respecting whom you request Direction in yours of the 29th I will consider of, as there are some Regulations forming in the Army of which I chuse to see the Result before I make any Disposition. you will therefore be pleased to have them employed in this Interval as you think most conducive to the publick Interest The Mode of continuing the Army is now under the Consideration of the General Officers in order to report to the Congress with which I shall make you acquainted in Course—In the mean Time shall be glad of your Sentiments by the next post. I am Sir with great Regard & Esteem Your most Obedt Hble Servt,
